Exhibit 10.2

Jarden Corporation

Equity Award, Lock-Up and Amendment Agreement

for Key Executives

This Equity Award, Lock-Up and Amendment Agreement, dated as of December 19,
2013 (the “Agreement”), is entered into by and between Jarden Corporation, a
Delaware corporation (the “Company”), and Ian G.H. Ashken (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to a Fifth Amended and
Restated Employment Agreement, dated as of July 23, 2012 (the “Employment
Agreement”); and

WHEREAS, pursuant to the terms of the Employment Agreement, the Company has
agreed to grant to the Executive certain future performance based equity awards
in the form of restricted shares of common stock, par value $0.01 per share (the
“Common Stock”), of the Company (the “Restricted Stock”) under the Company’s
2013 Stock Incentive Plan (the “Plan”) or such other similar stock plan that the
Company may have in place, based on the long-term framework for the Company
adopted by the Compensation Committee; and

WHEREAS, since the date of the Employment Agreement, the strong performance of
the Company has resulted in the price per share of the Company’s Common Stock
increasing by close to 100%, and

WHEREAS, the Company’s Board of Directors and its Compensation Committee, after
consulting with independent compensation consultants and such other advisors as
they considered appropriate, desire to adjust the number of future shares
granted annually to the Executive and the dollar value of annual stock
compensation to the Executive to reflect the originally anticipated benefit of
the current and future program, adjusting for the significant increase in the
share price resulting from the exceptional performance of the Company since the
date of the Employment Agreement; and

WHEREAS, the Company will benefit from such reduction in the future annual
awards to the Executive; and

WHEREAS, the Executive has agreed to the changes proposed by the Company in
exchange for the covenants and agreements contained herein; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Executive hereby agree as follows:

1. Amendment of Employment Agreement. The Employment Agreement is hereby amended
to reduce the amount of future annual Restricted Stock grants to the Executive
by replacing “Schedule I” thereto in its entirety with the revised “Schedule I”
set forth on Exhibit A hereto effective as January 3, 2014. The Executive hereby
acknowledges that the



--------------------------------------------------------------------------------

revised “Schedule I” set forth on Exhibit A reduces the number of shares of
Restricted Stock to be awarded to the Executive through January 2015 and further
reduces the number of shares of Restricted Stock to be awarded to the Executive
in 2016 and 2017 (if Executive is then employed by the Company, but in any event
subject to the terms of the Employment Agreement).

2. Common Stock Award . In consideration and exchange for the reduction in
future awards set forth on Schedule I to Exhibit A attached hereto, the Company
hereby grants to the Executive the Restricted Stock set forth on Exhibit B
hereto, which represents a portion of the Restricted Stock that the Executive
would have been entitled to be granted pursuant to the Employment Agreement as
in effect immediately prior to the date hereof, and such shares shall be
immediately vested with no restrictions except as set forth herein (the “Vested
Stock”). The Executive hereby acknowledges that such award is in partial
satisfaction of the Company’s obligation to grant the Executive shares of
Restricted Stock in January 2014 and January 2015 pursuant to Section 3(c) of
the Employment Agreement as in effect immediately prior to the date hereof.

3. Restrictions on Transfer of Common Stock.

(a) In exchange for the award set forth in Section 2 above, the Executive agrees
that, notwithstanding anything to the contrary in the Employment Agreement,
during the term of the Executive’s employment with the Company the Executive
will not, without the prior written consent of the Company, offer, sell,
transfer, contract to sell, or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Executive or any person in privity
with the Executive), directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, with respect to any shares of Vested
Stock, or publicly announce an intention to effect any such transaction, for a
period of three (3) years after the date of this Agreement, except to satisfy
tax withholding or as otherwise permitted by paragraphs (b) below.

(b) The restrictions on transfer of Vested Stock in paragraphs (a) above shall
not apply to the transfer of any shares of Vested Stock either during the
Executive’s lifetime or on death, by gift, will or intestate succession, to an
immediate family of the Executive or to transfers to a trust the beneficiaries
of which are exclusively the Executive and/or a member or members of the
Executive’s immediate family; provided, however, that in any transfer pursuant
to this clause it shall be a condition to such transfer that (i) the transferee
executes and delivers to the Company an agreement in form satisfactory to the
Company in its sole discretion stating that the transferee is receiving and
holding the Vested Stock subject to the provisions of this Agreement, and there
shall be no further transfer of such Vested Stock except in accordance with this
Agreement, (ii) no filing by any party (donor, donee, transferor or transferee)
under the Exchange Act, shall be required or shall be voluntarily made in
connection with such transfer or distribution (other than a filing on a Form 5,
Schedule 13D or Schedule 13G (or 13D-A or 13G-A) made after the expiration of
the three-year period referred to in paragraph (a) above) and (iii) each party
(donor, donee, transferor



--------------------------------------------------------------------------------

or transferee) shall not be required by law (including without limitation the
disclosure requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the Exchange Act) to make, and shall agree not to make
voluntarily, any public announcement of the transfer or disposition.

(c) The Executive further agrees that any subsequent resale or distribution of
the Vested Stock by the Executive shall be made only in accordance with the
Securities Act, the Exchange Act, and any other applicable law.

(d) The restrictions on transfer of Vested Stock in paragraphs (a) and (b) of
this Section 3 shall lapse upon the first to occur of (i) a termination of the
Executive’s employment with the Company, (ii) a Change of Control of the Company
(as defined in the Employment Agreement) and/or (iii) a tender for all of the
Company’s issued and outstanding shares of Common Stock.

4. Withholding Taxes. The Vested Stock will be subject to any federal, state, or
local taxes of any kind required by law at the time such vesting occurs. By
accepting this Agreement and the Vested Stock, the Executive agrees to promptly
satisfy federal, state and local withholding requirements, when and if
applicable, for such Vested Stock by making a payment to the Company (unless the
Executive elects to have the Company retain shares to satisfy such tax
obligation, as set forth below) equal to the required withholding amount in cash
or in any other manner acceptable to the Company and as permitted pursuant to
the Plan. The Company may refuse to issue any shares to the Executive in respect
of such awards until the Executive satisfies the tax withholding obligation. The
Executive may, by so indicating and initialing in the space provided below this
paragraph, elect to cause the Company to retain from any shares issuable to the
Executive in respect of the Vested Stock, shares of Common Stock having a Fair
Market Value (as defined in the Plan), determined on the date that the amount of
tax to be withheld is to be determined, sufficient to satisfy the tax
withholding obligation as set forth below.

(Check one option and initial where indicated)

 

  x YES, Executive elects to have the Company retain shares sufficient to
satisfy the tax withholding obligation in respect of any Vested Stock at a
marginal federal income tax rate of 39.6%, plus federal Medicare tax at a rate
of 2.35% and any applicable state and local taxes at the maximum marginal rate.

       Executive’s initials:     IA    

 

  ¨ NO, Executive elects NOT to have the Company retain shares sufficient to
satisfy the tax withholding obligation in respect of any Vested Stock.

       Executive’s initials:             

If the Executive elects “NO”, the Executive agrees to make a payment to the
Company in immediately available funds on the date hereof equal to the required
withholding amount in cash.

IF THE EXECUTIVE DOES NOT MAKE AN ELECTION ABOVE, THE COMPANY WILL RETAIN SHARES
SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION IN RESPECT OF ANY VESTED
STOCK AT A MARGINAL FEDERAL INCOME TAX RATE OF 39.6%, PLUS FEDERAL MEDICARE TAX
AT A RATE OF 2.35% AND ANY APPLICABLE STATE AND LOCAL TAXES AT THE MAXIMUM
MARGINAL RATE.



--------------------------------------------------------------------------------

5. Interpretation. In the event of any conflict between the provisions of this
Agreement and the provisions of the Employment Agreement or any applicable
restricted stock agreement, the provisions of this Agreement shall control. All
shares of Vested Stock shall continue to be subject to the terms of the Plan.

6. Equitable Remedies. The Executive acknowledges that any breach by the
Executive of the obligations under this Agreement would inevitably cause
substantial and irreparable damage to the Company and that money damages would
be an inadequate remedy therefor. Accordingly, the Executive acknowledges and
agrees that the Company will be entitled, in addition to any other available
remedies, to an injunction, specific performance, and/or other equitable relief
to prevent a breach or threatened breach by the Executive of this Agreement. The
Executive further agrees to waive any requirement for the securing or posting of
any bond in connection with such remedy.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

8. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party.

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

10. Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. This arbitration shall
be held in New York City and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be selected by the
Company and Executive; provided, that if within fifteen (15) business days of
the date of request for arbitration, the parties have not been able to make such
selection the dispute shall be held by a panel of three arbitrators one
appointed by each of the parties and the third appointed by the other two
arbitrators.

11. Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which



--------------------------------------------------------------------------------

such notice shall be directed, and shall be addressed as follows (or to such
other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):

 

To the Company:   

Jarden Corporation

555 Theodore Fremd Avenue, Suite B-302

Rye, New York 10580

Attention: Chief Executive Officer

With a Copy to:   

Jarden Corporation

2381 Executive Center Drive

Boca Raton, FL 33431

Attention: General Counsel

  

Kane Kessler, P.C.

1350 Avenue of the Americas

26th Floor

New York, New York 10019

Attn: Robert L. Lawrence, Esq.

To the Executive:   

Ian G.H. Ashken

c/o Jarden Corporation

555 Theodore Fremd Avenue, Suite B-302

Rye, New York 10580

12. Tax Consequences. The Executive understands that the Executive may suffer
adverse tax consequences as a result of the grant, vesting or disposition of
Restricted Stock and/or Vested Stock. The Executive represents that the
Executive has consulted with his or her own independent tax consultant(s) as the
Executive deems advisable in connection with the grant, vesting or disposition
of such Restricted Stock and/or Vested stock and that the Executive is not
relying on the Company for any tax advice.

13. Representation. The parties have been represented in negotiations for, and
in the preparation of, this Agreement, by counsel of their own choosing, have
read and understand this Agreement and its legal effect, and are entering into
it voluntarily after having consulted with their respective counsel. This
Agreement has been drafted by mutual agreement, and there shall be no
presumptions against either party as to any allegedly ambiguous provision
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive has executed this Agreement as of the
date first written above.

 

JARDEN CORPORATION By:  

Martin E. Franklin

  Name:   Martin E. Franklin   Title:   Executive Chairman

 

EXECUTIVE

/s/ Ian G.H. Ashken

Name: Ian G.H. Ashken



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE I

(First Revised Schedule I to Fifth Amended and Restated Employment Agreement
dated as of July 23, 2012, by and between Jarden Corporation and Ian G.H.
Ashken)

On January 1 of each year during the Employment Period (or, if any such date is
not a business day, on the next succeeding business day), provided Executive is
employed on such date, Executive shall be entitled to receive an annual
performance grant of shares of Restricted Stock as set forth in the table below.
The restrictions on the Restricted Shares shall lapse based on achievement of a
performance target equal to a target appreciation in the stock price of the
common stock of the Company set by the Compensation Committee at the time of
grant, but not to exceed a maximum appreciation percentage performance target
according to the following table:

 

Grant (# of shares)

   Date      Maximum Stock Price Appreciation (%)
Performance Target (over Closing Price
on Last Trading Day of Prior Year)  

        124,342

     January 1, 2015         12 % 

        118,421

     January 1, 2016         12 % 

        112,500

     January 1, 2017         12 % 

In the event the Employment Period extends December 31, 2017, in each additional
year of the Employment Period beginning after December 31, 2017, the Executive
shall be entitled to a grant of Restricted Stock in an amount to be determined
each year by the Compensation Committee, with vesting determined in accordance
with the performance targets set forth above, or such other methodology as the
Executive and the Compensation Committee may mutually agree.

The performance target for vesting each of the annual grants listed above shall
be achieved on the date that the average closing price of the Company’s common
stock on the New York Stock Exchange (or such other securities exchange on which
the Company’s common stock may then be traded) for any period of five
consecutive trading days equals or exceeds a price representing an increase over
the closing price on the last trading day of the prior calendar year at least
equal to the target stock price appreciation percentage set by the Compensation
Committee (up to the maximum set forth above). The performance target must be
achieved, if at all, within five (5) years from the date of grant. If the
performance target in not achieved within five (5) years from the date of grant,
such grant will expire and be forfeited.

Capitalized terms used but not defined on this Schedule I shall have the
meanings assigned thereto in the Fifth Amended and Restated Employment Agreement
dated as of July 23, 2012, by and between Jarden Corporation and Ian G.H.
Ashken, of which this Schedule I forms a part.



--------------------------------------------------------------------------------

Exhibit B

Ian Ashken

Stock Award

 

Grant ID    Grant Date      Type      Shares Being
Vested  

TBD

     12/19/2013         RSA         156,316            Total         156,316   